PER CURIAM.
The central issue submitted to, and resolved by, the jury in this case, upon conflicting evidence, .was the location of a government section corner. The record provided no basis for a charge pertaining to a “boundary by acquiescence” and the trial court therefore did not err in refusing the charge taken from Shaw v. Williams, Fla., 50 So.2d. 125, which had no application to the case at bar. The ruling on the charge actually given was not assigned. as error. See City of Coral Gables v. State ex rel. Hassenteufel, Fla., 38 So.2d 467.
Affirmed.
ROBERTS, C. J., and HOBSON, DREW and BARNS, JJ., concur.